DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on April 6, 2020. As directed by the amendment: claims 21, 23, 26, 30-37 and 41-43 have been amended, claims 1-20, 22, 24, 25, 27 were previously cancelled, and no new claims have been added. Claims 21, 23, 26 and 28-44 are currently pending in this application.

Claim Objections
Claim 35 is objected to because of the following informalities:  “the at least one slit” in line 1 should be corrected to “the at least one slit of the flexible disk” to maintain consistency with claim language.  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  “the two slits” in line 3 should be corrected to “the at least two slits” to maintain consistency with claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 23, 26, 28-32 and 35-44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steiner, et al. (USPN 4,646,945), hereinafter Steiner.
Regarding claim 21, Steiner discloses a device comprising:
a first housing (backing disc 55) comprising a first housing lumen (see annotated Fig. 3 below), a first housing protrusion (see Fig. 3 below), and a first housing relief well (annular recess 57); wherein the first housing relief well is positioned radially outward relative to the first housing protrusion (Figs. 3 and 4);

a flexible disk (diaphragm 51);
wherein the first housing protrusion extends continuously around the first housing lumen (Figs. 2 and 3 – backing disc 55 is round and groove/recess 57 in backing disc 55 is annular; therefore, the protrusions are also annular and would extend continuously around the lumen); 
wherein the first housing relief well or the second housing relief well accommodate movement of the flexible disk as a result of fluid flow (Fig. 3 – vent valve slit 53, which is a portion of flexible disk 51, moves within second housing relief well 57); and
wherein the first housing relief well (57) defines a first space between the flexible disk and the first housing (Figs. 3 and 4), and the second housing relief well (40)
defines a second space between the flexible disk and the second housing (Figs. 3 and 4).

    PNG
    media_image1.png
    386
    344
    media_image1.png
    Greyscale

Regarding claim 23, Steiner discloses wherein at least a section of the flexible disk (51) is configured to flex into the first housing relief well and the second housing
relief well to accommodate movement associated with the fluid flow (Fig. 3; col. 5, lines 17-20 – when pressure within container is less than atmospheric pressure, vent valve slit 53 will open upwardly).
Regarding claim 26, Steiner discloses wherein the second housing protrusion 
extends continuously around the second housing lumen (Fig. 7 below).

    PNG
    media_image2.png
    291
    298
    media_image2.png
    Greyscale

Regarding claim 28, Steiner discloses wherein the flexible disk (51) further comprises a flexible disk outer portion (Fig. 3; portion of flexible disk 51 that comprises valve slit 53 is located on an outer portion of the flexible disk 51) configured to flex into either the first housing relief well (Fig. 3; col. 5, lines 21-24 – depth of annular recess 57 permits sufficient deflection of diaphragm 51 to open vent valve slit 53; the vent valve slit can flex to an open or closed position) or the second housing relief well to accommodate vibration associated with the fluid flow (portion of diaphragm 51 that comprises valve slit 53 can flex and therefore, is capable of flexing to accommodate vibration associated with fluid flow).
Regarding claim 29, Steiner discloses wherein the first housing protrusion and the second housing protrusion are substantially aligned (Figs. 3 and 4); and wherein the outer portion of the flexible disk is configured to move in at least one direction (Fig. 3; dotted lines seen at 53).
Regarding claim 30, Steiner discloses wherein the flexible disk (51) comprises at least one slit (check valve slit 52, vent valve slit 53).
Regarding claim 31, Steiner discloses a device comprising:

a second housing (nipple 31) comprising a second housing protrusion (Fig. 3 below) and a second housing relief well (annular recess 40); wherein the second housing relief well is positioned radially outward relative to the second housing protrusion (Figs. 3 and 4);
a flexible disk (diaphragm 51) comprising at least one slit (check valve slit 52, vent valve slit 53);
wherein the first housing protrusion extends continuously around the first housing lumen (Figs. 2 and 3 – backing disc 55 is round and groove/recess 57 in backing disc 55 is annular; therefore, the protrusions are also annular and would extend continuously around the lumen); 
wherein either the first housing relief well (Fig. 3) or the second housing relief well accommodate movement of the flexible disk as a result of fluid flow (portion of diaphragm 51 that comprises valve slit 53 can flex and therefore, is capable of flexing to accommodate vibration associated with fluid flow); 
wherein the first housing relief well substantially aligns with the second housing relief well (Figs. 3 and 4); and 
wherein the first housing relief well (57) defines a first space between the flexible disk and the first housing (Figs. 3 and 4), and the second housing relief well (40)


    PNG
    media_image1.png
    386
    344
    media_image1.png
    Greyscale

Regarding claim 32, Steiner discloses wherein at least a part of the flexible disk (51) is compressed between the first housing protrusion and the second housing protrusion (Fig. 3).
Regarding claim 35, Steiner disclose wherein the at least one slit (52, 53) opens upon a threshold activation pressure (col. 5, lines 17-20 – when pressure within the container is less than atmospheric pressure, the vent valve slit 53 will open); and wherein the first or second space accommodates the movement of the flexible disk as a result of the fluid flow (Fig. 3).
Regarding claim 36, Steiner discloses a device comprising:

a second housing (nipple 31) comprising a second housing protrusion (Fig. 3 below), a second housing surface (cylindrical side wall 32), a second housing lumen (discharge chamber 36), and a second housing relief well (annular recess 40); wherein the second housing is positioned radially outward relative to the second housing lumen and the second housing protrusion (Figs. 3 and 4); 
a flexible disk (diaphragm 51); 
wherein the first housing protrusion extends continuously around the first housing lumen (Figs. 2 and 3 – backing disc 55 is round and groove/recess 57 in backing disc 55 is annular; therefore, the protrusions are also annular and would extend continuously around the lumen); 
wherein the first housing relief well (57) defines a first space between the flexible disk and the first housing (Figs. 3 and 4), and the second housing relief well (40)
defines a second space between the flexible disk and the second housing (Figs. 3 and 4).

    PNG
    media_image1.png
    386
    344
    media_image1.png
    Greyscale

Regarding claim 37, Steiner discloses wherein the second housing protrusion (Fig. 3) continuously extends around the second housing lumen (Fig. 3).
Regarding claim 38, Steiner discloses wherein the first housing protrusion has a circumference less than that of the first housing relief well (Figs. 3 and 4).
Regarding claim 39, Steiner discloses wherein the second housing protrusion has a circumference less than that of the second housing relief well (Figs. 3 and 4).
Regarding claim 40, Steiner discloses wherein the flexible disk (51) further comprises a flexible disk outer portion (Fig. 3; portion of flexible disk 51 that comprises valve slit 53 is located on an outer portion of the flexible disk 51) configured to flex into either the first housing relief well (Fig. 3; col. 5, lines 21-24 – depth of annular recess 57 permits sufficient deflection of diaphragm 51 to open vent valve slit 53; the 
Regarding claim 41, Steiner discloses wherein the first housing relief well substantially aligns with the second housing relief well (Figs. 3 and 4).
Regarding claim 42, Steiner discloses wherein the at least one slit (52, 53) of the 
flexible disk (51) comprises at least two slits (52, 53); and wherein the movement of the flexible disk as a result of the fluid flow is configured to open at least one of the at least two slits (Fig. 3; col. 5, lines 17-20).
Regarding claim 43, Steiner discloses wherein the at least one slit (52, 53) of the 
flexible disk (51) comprises at least two slits (52, 53); and wherein the movement of the flexible disk as a result of the fluid flow is configured to open at least one of the two slits (Fig. 3; col. 5, lines 17-20).
Regarding claim 44, Steiner discloses wherein the flexible disk outer portion is 
configured to flex into both the first housing relief well and the second housing relief well to accommodate vibration or movement associated with the fluid flow (portion of diaphragm 51 that comprises valve slit 53 can flex and therefore, is capable of flexing into both the first housing relief well and the second housing relief well to accommodate vibration or movement associated with fluid flow).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Moorehead, et al. (USPN 5,201,722), hereinafter Moorehead.

However, Moorehead teaches a flexible disk (slit diaphragm 124) for controlling fluid flow (col. 2, lines 5-9), wherein the flexible disk is comprised of silicone (col. 7, lines 1-2).
Given the teachings of Moorehead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible disk of Steiner to be comprised of silicone, since doing so would effectively provide ease of flexing and good memory characteristics for the flexible disk (col. 7, lines 1-5).
Regarding claim 34, Steiner discloses wherein the flexible disk (51) further comprises a flexible disk outer portion (Fig. 3; portion of flexible disk 51 that comprises valve slit 53 is located on an outer portion of the flexible disk 51) configured to flex into either the first housing relief well (Fig. 3; col. 5, lines 21-24 – depth of annular recess 57 permits sufficient deflection of diaphragm 51 to open vent valve slit 53; the vent valve slit can flex to an open or closed position) or the second housing relief well to accommodate a movement associated with the fluid flow (portion of diaphragm 51 that comprises valve slit 53 can flex and therefore, is capable of flexing to accommodate movement associated with fluid flow).

Response to Arguments
Applicant’s arguments filed April 6, 2020 have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/WL/Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783